Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on November 19, 2020, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on May 6, 2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving invoice data associated with an open invoice under an account…, determining an expected payment date for the open invoice by inputting the data to a prediction model…, determining an expected payment date range under a confidence level for the open invoice…, determining a probability of receiving a payment for the open invoice by a predetermined date…, outputting the expected payment date…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one processor, a memory, and a machine learning technique (software component), and using the processor to perform receiving, determining, and outputting steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, determining, and outputting steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in para [0015] of using well-known processing devices, para [0026] of using well-known machine learning techniques and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 4 recites…outputting the expected payment date…; Claim 5 determining a risk value of the open invoice…, and outputting a recommended action …; Claim 6  recites…a graphic user interface…(general means for displaying data); Claim 7 recites …determining a plurality of expected payment dates…, determining a plurality of probabilities of receiving payments…; Claim 8 recites …outputting a first recommended action…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 9 and 16, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 9 directed to a method, independent 16 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



  Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.     Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wannamaker et al. (hereinafter Wannamaker, US 10,268,996).
            Regarding to claim 1, Wannamaker discloses a system comprising: 
           a non-transitory computer-readable medium configured to store instructions (FIG. 7, the computing system (700) may include one or more computer processor(s) (702), associated memory (704) (e.g., random access memory (RAM) cache memory, flash memory, etc.), one or more storage device(s) (706) (e.g., a hard disk, an optical drive such as a compact disk (CD) drive or digital versatile disk (DVD) drive, a flash memory stick, etc.)); and 
           at least one processor (FIG. 7, the computing system (700) may include one or more computer processor(s) (702), associated memory (704) (e.g., random access memory (RAM)) configured to execute the instructions to perform operations comprising: 
                      receiving invoice data associated with an open invoice under an account, the invoice data comprising: 
                                      at least one of an amount of a past invoice under the account, an open date of the past invoice, or a payment date of the past invoice (column 10, lines 40-58, an invoice for a target financial transaction between a customer and a target vendor is identified (Step 202). The invoice may be identified by a vendor sending a recommendation request to the recommendation application, the recommendation application, an external application accessing the recommendation application through the API, or another interested party with access rights to getting a recommendation for the invoice. The recommendation application identifies the invoice using an evaluation technique on the pending invoices in which payment is owed. For example, the evaluation technique may include finding first invoice with outstanding balance, greatest cash flow potential, machine learning, vendor with greatest cash flow need, or using any other evaluation techniques or combination of techniques), and 
                                     at least one of: a count of closed invoices under the account, an average days to pay of the closed invoices, a count of overdue invoices under the account, or an average overdue days of the overdue invoices (figure 5.2 and column 16, lines 47-67, FIG. 5.2 shows an example design of a customer financial transaction profile (550). The customer financial transaction profile (560) is an assembly of information about a customer with an intention of understanding the customer's financial transactional behavior. The customer financial transaction profile (560) includes a customer record (560), a set of payment records (570), and a prediction record (580). The customer record (560) includes standard customer information for identifying or communicating a customer. The set of payment records (570) show a history of the customer's payments. The customer's payment history show varying payment dates and payment amounts. A payment record includes an amount paid, amount due, and pay date);
                     determining an expected payment date for the open invoice by inputting the invoice data to a prediction model derived from a machine learning technique (column 11, lines 45-67, For example, given a set of comparable payment transaction records (i.e., a subset of the comparable financial transaction records), each payment transaction record may include data on a payment amount, amount due, time of payment, and payment due date. The time of payment, is the time, or date, in which the customer pays. A predictive analysis may be performed on the comparable payment transaction records that results in recognizing payment patters, and then a generated prediction. For example, if an averaging technique for the predictive analysis is used, then if the customer has paid one payment on time, one payment 2 days late, and another payment 4 days late, then the average time difference is 2 days late. Therefore, the prediction in this example is that the customer will pay 2 days late for the next payment);
                     determining an expected payment date range under a confidence level for the open invoice based on the invoice data and the open invoice, the confidence level being a statistical estimate representing a probability that an actual payment date falls in the expected payment date range (column 6, lines 15-50,   a prediction result (160) is the result of analyzing financial transaction records (154) of a particular customer and generating a prediction of the customer's expected payment behavior. The prediction result may include one or more of the following:     expected payment time, payment amount, a payment reliability rating, a prediction confidence score (i.e., an assessment of the accuracy of the prediction), or any other information pertaining to a prediction. The expected payment time may be the time and/or date in which payment is expected to be sent and/or received by the vendor. The payment amount may be the amount of money that the customer is expected to pay the vendor. For example, the payment amount may be the amount of the invoice, a percentage of the invoice, or a defined amount. The payment reliability rating is a value, e.g., numeric or on another scale, that defines a degree of reliability of the customer. For example, the payment reliability rating may reflect the degree of variability in the customer's payments. The prediction confidence score may be a numeric value or a value on another scale that defines a degree of confidence in the prediction. The prediction confidence score may be based, for example, on the payment reliability rating and/or the degree of similarity between comparable vendors and the target vendor and comparable financial transaction records and the invoice. By way of an example, consider the scenario in which the comparable financial transactions show that the customer has paid other comparable vendors within one month of receiving an invoice. However, the current invoice of the target vendor is for ten times the amount of any comparable financial transaction record. In such a scenario, the payment reliability rating may be high because the customer pays every invoice in the past timely while the prediction confidence score is low because the current invoice is not as similar to the comparable financial transaction records);
                     determining a probability of receiving a payment for the open invoice by a predetermined date (column 7, lines 15-27, At the top level of granularity, the customer financial transaction profile may provide a rating of the customer based on timeliness and amount of payment. For example, the customer financial transaction profile may include a customer's contact information (e.g., Jane Doe, 555-1234, etc.), a list of payment receipts for the last 3 months, a prediction of the amount the customer is expected to pay (e.g. $110 out of $120 due), a prediction of when the customer will pay (e.g., 1 day early), a probability of complete and on-time payment (e.g., 40%), a payment reliability rating (e.g., 3 stars), or other information and combination thereof); and
                     outputting the expected payment date, the expected payment date range under the confidence level, and the probability of receiving the payment for the open invoice by the predetermined date for risk management analysis (column 6, lines 15-50, The prediction result may include one or more of the following: expected payment time, payment amount, a payment reliability rating, a prediction confidence score (i.e., an assessment of the accuracy of the prediction), or any other information pertaining to a prediction. The expected payment time may be the time and/or date in which payment is expected to be sent and/or received by the vendor. The payment amount may be the amount of money that the customer is expected to pay the vendor. For example, the payment amount may be the amount of the invoice, a percentage of the invoice, or a defined amount. The payment reliability rating is a value, e.g., numeric or on another scale, that defines a degree of reliability of the customer. For example, the payment reliability rating may reflect the degree of variability in the customer's payments. The prediction confidence score may be a numeric value or a value on another scale that defines a degree of confidence in the prediction. The prediction confidence score may be based, for example, on the payment reliability rating and/or the degree of similarity between comparable vendors and the target vendor and comparable financial transaction records and the invoice).
            Regarding to claim 2, Wannamaker discloses the system of claim 1, wherein the invoice data further comprises a count of pending invoice in a current or past period under the account, a count of past payments to the account, and a count of disputed invoices under the account (column 16, lines 47-67, The customer financial transaction profile (560) includes a customer record (560), a set of payment records (570), and a prediction record (580). The customer record (560) includes standard customer information for identifying or communicating a customer. The set of payment records (570) show a history of the customer's payments. The customer's payment history show varying payment dates and payment amounts. A payment record includes an amount paid, amount due, and pay date). 
            Regarding to claim 3, Wannamaker discloses the system of claim 1, wherein the machine learning technique comprises at least one of a generalized least squares regression technique, an ordinary least squares regression technique, a random forest regression technique, a gradient boosting regression technique, or a support vector machine regression technique (column 10, lines 55-58, The recommendation application identifies the invoice using an evaluation technique on the pending invoices in which payment is owed. For example, the evaluation technique may include finding first invoice with outstanding balance, greatest cash flow potential, machine learning, vendor with greatest cash flow need, or using any other evaluation techniques or combination of techniques).
            Regarding to claim 4, Wannamaker discloses the system of claim 1, wherein outputting the expected payment date, the expected payment date range under the confidence level, and the probability of receiving the payment for the open invoice by the predetermined date comprises: outputting the expected payment date, the expected payment date range under the confidence level, and the probability of receiving the payment for the open invoice by the predetermined date as a byte stream; and sending the byte stream into an application programming interface for the risk management analysis (column 6, lines 15-50, The prediction result may include one or more of the following: expected payment time, payment amount, a payment reliability rating, a prediction confidence score (i.e., an assessment of the accuracy of the prediction), or any other information pertaining to a prediction. The expected payment time may be the time and/or date in which payment is expected to be sent and/or received by the vendor. The payment amount may be the amount of money that the customer is expected to pay the vendor. For example, the payment amount may be the amount of the invoice, a percentage of the invoice, or a defined amount. The payment reliability rating is a value, e.g., numeric or on another scale, that defines a degree of reliability of the customer).
             Regarding to claim 5, Wannamaker discloses the system of claim 1, wherein the operations further comprise: determining a risk value of the open invoice based on the expected payment date, the expected payment date range under the confidence level, and the probability of receiving the payment for the open invoice by the predetermined date; and outputting a recommended action when the risk value is above a threshold value (column 12, lines 10-25, A subset of the comparable financial transaction records are analyzed to generate a recommendation (Step 210) in accordance with one or more embodiments of the invention. After analyzing the financial transaction records, the recommendation generator may evaluate a one or more of the following payment management options that include, but are not are not limited to the following examples: financing, payment method change, invoice terms change, investment offer, and customized option. Depending on the payment management option(s) to be evaluated, the recommendation generator perform additional analysis of the subset of the comparable financial transaction records).
             Regarding to claim 6, Wannamaker discloses the system of claim 5, wherein the recommended action comprises at least one of sending a reminder to a holder of the account before the predetermined date, sending a notification recommending a payment plan to the holder of the account before the predetermined date, sending a warning notification to the holder of the account when the open invoice is marginally overdue, or sending the open invoice to a debt collection agency when the open invoice is significantly overdue (column 17, line 50-column 18, line 5, the payment recommendation (670) includes a description about the payments that could be collected more quickly and about the extra cash that could be collected, and a selection button for accepting the recommendation. Overall, the cash bar provides a “snap shot” of the vendor's cash situation, more specifically cash collection situation. FIG. 6.2 may represent what Larry (from FIG. 6.1) would see, if he chose to see recommendation details under the Invoice Terms Change Option. In Larry's case, the extra $2,400 gained from turning on payments is not going to be enough for has $8,000 cash need. However, he may want to turn on payments anyway, and find a smaller loan afterwards).
            Regarding to claim 7, Wannamaker discloses the system of claim 1, wherein the invoice data is associated with a plurality of open invoices under different accounts, and the operations further comprise: 
           determining a plurality of expected payment dates for the plurality of open invoices by inputting the invoice data to the prediction model (column 11, lines 45-67, For example, given a set of comparable payment transaction records (i.e., a subset of the comparable financial transaction records), each payment transaction record may include data on a payment amount, amount due, time of payment, and payment due date. The time of payment, is the time, or date, in which the customer pays. A predictive analysis may be performed on the comparable payment transaction records that results in recognizing payment patters, and then a generated prediction. For example, if an averaging technique for the predictive analysis is used, then if the customer has paid one payment on time, one payment 2 days late, and another payment 4 days late, then the average time difference is 2 days late. Therefore, the prediction in this example is that the customer will pay 2 days late for the next payment);
            determining a plurality of expected payment date ranges under the confidence level for the plurality of open invoices based on the invoice data       (column 6, lines 15-50,   a prediction result (160) is the result of analyzing financial transaction records (154) of a particular customer and generating a prediction of the customer's expected payment behavior. The prediction result may include one or more of the following:     expected payment time, payment amount, a payment reliability rating, a prediction confidence score (i.e., an assessment of the accuracy of the prediction), or any other information pertaining to a prediction. The expected payment time may be the time and/or date in which payment is expected to be sent and/or received by the vendor);     
            determining a plurality of probabilities of receiving payments for the plurality of open invoices by the predetermined date (column 7, lines 15-27, At the top level of granularity, the customer financial transaction profile may provide a rating of the customer based on timeliness and amount of payment. For example, the customer financial transaction profile may include a customer's contact information (e.g., Jane Doe, 555-1234, etc.), a list of payment receipts for the last 3 months, a prediction of the amount the customer is expected to pay (e.g. $110 out of $120 due), a prediction of when the customer will pay (e.g., 1 day early), a probability of complete and on-time payment (e.g., 40%), a payment reliability rating (e.g., 3 stars), or other information and combination thereof);
            determining an expected total payment to be received by the predetermined date based on the plurality of open invoices and the plurality of probabilities of receiving payments for the plurality of open invoices by the predetermined date (column 15, lines 30-35, The calculation is done with the following: add the first customer's payment, ($2,000−(10% of $2,000))=$1,800, to the second customer's payment ($14,000−(10% of $14,000))=$12,600, for the total payments collected ($1,800+$12,600)=$14,400. Then calculate net cash by taking the total payments collected and subtracting the vendor's cash need, ($14,400−$8,000)=$6,400. In this case, the vendor has exceeded net cash need, therefore the vendor will be able to realize the business opportunity); and 
            outputting the plurality of expected payment dates, the plurality of expected payment date ranges under the confidence level, the plurality of probabilities of receiving the payments for the plurality of open invoices by the predetermined date, and the expected total payment to be received by the predetermined date for the risk management analysis (column 6, lines 15-50, The prediction result may include one or more of the following: expected payment time, payment amount, a payment reliability rating, a prediction confidence score (i.e., an assessment of the accuracy of the prediction), or any other information pertaining to a prediction. The expected payment time may be the time and/or date in which payment is expected to be sent and/or received by the vendor).
           Regarding to claim 8, Wannamaker discloses the system of claim 7, wherein the operations further comprise: outputting a first recommended action when the expected total payment is below a threshold amount, and a second recommended action when the expected total payment is above the threshold amount (column 6, lines 3-15, The validation information (158) may include, for a rule, parameter thresholds, parameter weights, general parameters identifiers, and other information about a rule. The validation information may include validation results, which may include a list of financial transaction records to ignore, and any other information for performing a validation or pertaining to a validation result. For example, the validation information may have ignore parameters that have the following values: foreign countries, payment values that are a threshold number of standard deviations from a normal payment value, and manual submission).
          Claims 9-15 are written in method and contain the same limitations found in clams 1-5 and 7-8 described above, therefore, are rejected by the same rationale.
          Claims 16-20 are written in medium and contain the same limitations found in clams 1, 3-5, and 7 described above, therefore, are rejected by the same rationale.


          
                                                            Conclusion
8.        Claims 1-20 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Grigg et al. (US 2018/0040064) disclose generating action scores based on the performance of entities to determine action probabilities.  
            Kramskaia et al. (US 2015/0142638) disclose a technique that analyzes data from one or more databases, to develop a model, and identify and select independent variables, for a regression analysis.

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
September 24, 2022